Exhibit 10.112

NON-COMPETITION/NON-SOLICITATION AGREEMENT

THIS NON-COMPETITION/NON-SOLICITATION AGREEMENT, dated as of December      ,
2005 (the “Non-competition Agreement”), is by and between Halo Technology
Holdings, Inc., a Nevada corporation (the “Corporation”), and Mark Finkel (the
“Employee”).

RECITALS

A. The Corporation is engaged in the business of (i) holding and operating
enterprise software companies, and (ii) holding and operating other related
businesses and activities (collectively all such businesses and activities that
the Company is engaged in, or is currently actively planning to engage in, are
referred to as the “Business”).

B. Pursuant to and subject to the conditions under the Employment Agreement
dated as of December      , 2005 (the “Agreement”) by and between the
Corporation and the Employee, the Employee has become the Chief Financial
Officer of the Corporation.

C. The Employee wishes to enter into this Non-competition Agreement to induce
the Corporation, to enter into the Employment Agreement.

AGREEMENTS

To induce the Corporation to enter the Employment Agreement, and in
consideration of Employee’s employment with the Corporation and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1. Non-competition by the Employee. Employee acknowledges that: (i) the
Corporation is and will continue to be engaged in the Business; (ii) Employee is
one of a limited number of persons who is primarily responsible for the conduct,
management, operation, and development of the Business by the Corporation;
(iii) the Corporation is and will be actively engaged in the Business,
throughout the United States, Europe, and elsewhere; (iv) Employee occupies a
position of trust and confidence with the Corporation, and is familiar with the
Corporation’s (and its subsidiaries’ and portfolio companies’) trade secrets and
with other proprietary and confidential information concerning the Corporation
(and its subsidiaries and portfolio companies) and the Business (and the
business of its subsidiaries and portfolio companies); (v) the agreements and
covenants contained in this Non-competition Agreement are essential to protect
the Corporation and the goodwill of the Business and are a condition precedent
to the Company entering into the Agreement and consummating the Transaction
pursuant to the Agreement; (vi) Employee’s employment with the Corporation has
special, unique, and extraordinary value to the Corporation and the Corporation
would be irreparably damaged if Employee were to provide services to any Person
in violation of the provisions of this Non-competition Agreement; and
(vii) Employee has means to support Employee and Employee’s dependents other
than by engaging in the Business, or a business similar to the Business, and the
provisions of this Non-competition Agreement will not impair such ability.
Accordingly, the Employee covenants and agrees as follows:

1.1 Restricted Activities. For a period commencing on the date hereof and
terminating (i) one (1) year after the termination of Employee’s employment with
the Corporation, or (ii) if Employee’s termination of employment is under
circumstances where severance is due under the Employment Agreement, the period
during which severance is paid by the Company (the “Restricted Period”), the
Employee, unless acting in accordance with the Corporation’s prior written
consent or as an employee of, or as a consultant to, an Affiliate of the
Corporation, shall not, in the United States or any other place where the
Corporation, or any Affiliates (whether such Affiliate is now existing or
hereafter formed) conducts, or currently intends to conduct, the Business or any
part thereof, directly or indirectly (whether as an owner, partner, shareholder,
agent, officer, director, employee, independent contractor, consultant, or
otherwise), own, manage, operate, control, invest in, perform services for
(alone or in association with any Person) or participate in any manner in the
ownership, management, operation, control or financing of, or be connected as an
officer, director, employee, principal, agent, representative, consultant,
investor, owner, partner, manager, joint venturer, or similar affiliation with,
any business or enterprise that engages in or owns, invests in, operates,
manages, or controls any venture or enterprise that engages or proposes to
engage in the Business; provided, however, that (i) a business or enterprise in
the Business shall not include a business or enterprise in which the Business
accounts for less than ten percent (10%) of the revenues, income, or the value
of the assets of such business or enterprise and (ii) Employee may own, directly
or indirectly, solely as an investment, securities of any Person having a class
of securities (a) registered under the Securities Exchange Act of 1934 and
(b) publicly traded, if Employee is not involved in the business of said
corporation and if Employee and Employee’s associates (as such term is defined
in Regulation 14(A) promulgated under the Securities Exchange Act of 1934, as in
effect on the date hereof), collectively, do not, directly or indirectly, own
more than an aggregate of two percent (2%) of any class of securities of such
Person. Notwithstanding the foregoing, the Corporation acknowledges that the
Employee holds certain positions with certain companies other than the
Corporation or its subsidiaries as described in Schedule A attached hereto, and
the Corporation agrees that such activities, as currently conducted, with such
companies in the respective businesses which such companies are currently
conducting, do not violate this Section 1.1 or any other term of this Agreement.

1.2 Confidential Information; Personal Relationships. Unless required by law, at
all times during and after the Restricted Period, the Employee shall keep secret
and retain in strictest confidence, and shall not use for the benefit of such
Employee or others, or disclose to others, all confidential information or
matters of the Corporation, including, without limitation, trade secrets,
product information, customer lists, details of contracts, pricing policies,
price lists, operational methods, employee lists and evaluations, marketing
plans or strategies, business acquisition plans and new personnel acquisition
plans of the Corporation learned by the Employee heretofore or hereafter. For
the purposes of this Non-competition Agreement, “confidential information or
matters of the Corporation” does not include information which is or becomes
generally available to the public, other than as a result of a disclosure in
violation of this Non-competition Agreement.

1.3 Property of the Corporation Business. All confidential memoranda, notes,
lists, records and other documents or papers (and all copies thereof), including
such items stored in computer memories, or microfiche or by any other means but
excluding solely personal correspondence, records and rolodex cards, made or
compiled by or on behalf of the Employee, or made available to the Employee
relating to the business of the Corporation, are and shall be the property of
the Corporation and, together with all other property of the Corporation in the
Employee’s possession, shall be delivered to the Corporation upon termination of
Employee’s employment with the Corporation.

1.4 Employees of the Corporation. During the Restricted Period, the Employee
shall not, directly or indirectly, (i) hire or offer employment to any
individual who is or was at any time during the Restricted Period an employee of
the Corporation or one of the Corporation’s subsidiaries, or an Independent
Contractor (as hereinafter defined), or (ii) solicit any individual who is or
was at any time during the Restricted Period an employee of Corporation, one of
Corporation’s subsidiaries. For purposes of this Section 1.4, “Independent
Contractor” shall include any individual who is or was an independent contractor
whose principal job or function is or was to provide services to the Corporation
or one of its subsidiaries.

1.5 Customers of the Corporation. During the Restricted Period, other than on
behalf of the Corporation, or its subsidiaries, the Employee shall not solicit
any Person who is or was a customer or client of the Corporation, or its
subsidiaries at any time during the Restricted Period or a Hot Prospect (defined
below) of Corporation, or its subsidiaries for the purpose of (i) engaging in,
or assisting any Person in engaging in, the Business, or (ii) soliciting or
encouraging any customer, client or Hot Prospect of the Corporation, or its
subsidiaries to terminate or otherwise alter his, her or its relationship or
prospective relationship with the Corporation or its subsidiaries. “Hot
Prospect” shall mean those Persons or entities to whom the Corporation, or its
subsidiaries shall have submitted a written offer to sell products which
constitutes part of the Business.

2. Rights and Remedies Upon Breach. If the Employee breaches, or threatens to
commit a breach of, any of the covenants set forth in Section 1 of this
Non-competition Agreement (the “Restrictive Covenants”), the Corporation shall
have the right and remedy to seek to have the Restrictive Covenants specifically
enforced by any court of competent jurisdiction, including immediate temporary
injunctive relief without bond and without the necessity of showing actual
monetary damages, it being acknowledged by Employee that the Corporation would
consider any breach or threatened breach of the Restrictive Covenants to have
caused irreparable injury to Corporation and its Affiliates and that the
Corporation would consider money damages to be an inadequate remedy to the
Corporation and its Affiliates. Furthermore, the Employee agrees that in the
event that the Corporation seeks specific enforcement and/or injunctive relief,
that such rights and remedies are in addition to, and not in lieu of, any other
rights and remedies available to the Corporation and/or its Affiliates under law
or in equity. The Restricted Period shall be extended by any period that
Employee is in breach of the Restrictive Covenants, unless such breach is not
willful and does not materially damage Corporation, or the Corporation’s
subsidiaries.

3. Scope/Severability of Covenants. The parties acknowledge that the business of
the Corporation is and will be national and international in scope and thus the
covenants in this Section 1 would be particularly ineffective if the covenants
were to be limited to a particular geographic area of the United States. If any
court of competent jurisdiction at any time deems the Restrictive Covenants, or
any part hereof, unenforceable because of the duration or geographical scope of
such provisions, the other provisions of Section 1, and this Non-competition
Agreement in general, will nevertheless stand and to the full extent consistent
with law continue in full force and effect, and it is the intention and desire
of the parties that the court treat any provisions of this Non-competition
Agreement which are not fully enforceable as having been modified to the extent
deemed necessary by the court to render them reasonable and enforceable, and
that the court enforce them to such extent.

4. Governing Law. All questions concerning this Non-competition Agreement and
the rights and obligations of the parties hereto shall be governed and construed
in accordance with the internal law, and not the law of conflicts of, the State
of Connecticut applicable to agreements made and wholly to be performed in that
state. Corporation and Employee agree and consent that the courts of the State
of Connecticut or the United States District Courts for the districts located
therein (“Connecticut Courts”) shall have jurisdiction to hear and determine any
suit, action or proceeding, and to settle any disputes which may arise out of or
in connection with this Non-competition Agreement. Employee irrevocably submits
to the jurisdiction of the Connecticut Courts, and waives any defenses of forum
nonconveniens or similar defenses.

5. Notices. Any notices or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, sent by overnight
courier, sent by certified or registered mail, postage prepaid, or by facsimile.
Any such notice shall be deemed given when so delivered personally, if sent by
overnight courier, one business day after delivery to the overnight courier, if
mailed, three days after the date of deposit in the United States mail, or if by
facsimile, the date of transmission, as follows:

(a) If to the Employee, to:

     

     

     

Facsimile: ()

(b) If to the Corporation, to:

Halo Technology Holdings, Inc.
200 Railroad Avenue
Greenwich, CT 06830
Attention: CEO

With a copy to:

Ernest Mysogland
Halo Technology Holdings, Inc.
200 Railroad Avenue
Greenwich, CT 06830

Any party may by notice given in accordance with this Non-competition Agreement
to the other party designate another address or person for receipt of notices
hereunder.

6. Waivers and Amendments; Remedies. This Non-competition Agreement may be
amended, superseded, canceled, renewed or extended, and the terms hereof may be
waived, only by a written instrument signed by Corporation and the Employee or,
in the case of a waiver, by the party waiving compliance therewith. No delay on
the part of any party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any waiver on the part of any party
of any such right, power or privilege, nor any single or partial exercise of any
such right, power or privilege, preclude any further exercise thereof or the
exercise of any other such right, power or privilege. The rights and remedies
herein provided are cumulative and are not exclusive of any rights or remedies
that any party may otherwise have at law or in equity.

7. Binding Effect; No Assignment. This Non-competition Agreement shall be
binding upon and inure to the benefit of the parties and their respective
successors, assigns and legal representatives. The obligations of the Employee
under this Non-competition Agreement may not be assigned by the Employee to any
other Person.

8. Certain Definitions. As used in this Non-competition Agreement, the following
terms have the following meanings unless the context otherwise requires:

(i) “Affiliate” with respect to any Person means any other Person, controlling,
controlled by or under common control with, such Person; and

(ii) “Person” means any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, governmental or regulatory body or other entity.

9. Headings. The headings in this Non-competition Agreement are for reference
only, and shall not affect the interpretation of this Non-competition Agreement.

10. Entire Agreement. This Non-competition Agreement contains the entire
agreement between the parties with respect to the subject matter hereof and
supersedes any and all prior agreements, written or oral, with respect thereto.

11. Counterparts. This Non-competition Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute one
and the same instrument.

* * * *

The parties have executed this Non-competition/Non-solicitation Agreement as of
the date first above written.

Halo Technology Holdings, Inc.

/s/ Ron Bienvenu

      By:     Ron Bienvenu     Its:     CEO

EMPLOYEE:

/s/ Mark Finkel

